B EDWARDS, J.,
dissenting with reasons.
I respectfully dissent from the majority in regard to the expanded property description. In my opinion, a review of EDO’s Supplemental and Amending petition, which was filed on March 23, 1998, shows that EDC, by Amending Paragraph 11, changed from relying on the 1966 Act, which had a narrower description, to two, May 3, 1971 Acts, that expand the property in dispute. I further find no distinction between the productive and protective areas in the 1971 documents. They come from the 1966 Act, which this amendment deletes. There is no narrowing of the description, but includes all of the property owned by Quality. This entire description was placed into the record, and was not objected to by EDC. It appears that this amendment is what the trial court relied upon in formulating its property description.